 Case 17-42726               Doc 921          Filed 01/15/19 Entered 01/15/19 14:42:34             Desc Main
                                               Document     Page 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA

 In re:                                                              JOINTLY ADMINISTERED UNDER
                                                                     BKY 17-42726


 WYNIT Distribution, LLC,                                            BKY 17-42726
 WD Navarre Distribution, LLC,                                       BKY 17-42728
 WD Encore Software, LLC                                             BKY 17-42729
 WD Navarre Holdings, LLC,                                           BKY 17-32864
 WD Navarre Digital Services, LLC,                                   BKY 17-32865
 WYNIT Holdings, Inc.,                                               BKY 17-32866
 WD Navarre Canada, ULC,                                             BKY 17-32867
                                    Debtors.
 ---------------------------------------------------
 Nauni Manty, as Chapter 7 Trustee of the                            ADV 18-04173
 Bankruptcy Estate of the above Debtors,
                                         Plaintiff,
 v.                                                                  JUDGMENT

 Summitsoft Corporation,

                                        Defendant.

          This proceeding came before the court, and a decision or order for judgment was duly rendered,

the Honorable Kathleen H. Sanberg, Chief United States Bankruptcy Judge, presiding.

          It is therefore Ordered and Adjudged:             The plaintiff shall recover from the defendant

$75,468.42 plus costs and disbursements of $350.00.

Dated: January 15, 2019                                     Lori A. Vosejpka
At:     Minneapolis, Minnesota                              Clerk of Bankruptcy Court

                                                            /e/ Lynn M. Hennen
                                                      By:   ____________________________________
                                                            Lynn M. Hennen
                                                            Deputy Clerk


 NOTICE OF ELECTRONIC ENTRY AND
 FILING ORDER OR JUDGMENT
 Filed and Docket Entry made on 01/15/2019
 Lori Vosejpka, Clerk, by LH
